Citation Nr: 0840119	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953, July 1956 to March 1957, and October 1961 to August 
1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for entitlement to service connection for a right 
knee condition.  The veteran disagreed and perfected an 
appeal.


FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's right knee condition is unrelated to his active 
duty service.


CONCLUSION OF LAW

Entitlement to service connection for a right knee condition 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his September 2004 notice of disagreement (NOD), the 
veteran sought service connection for a right knee condition 
under both a theory of direct service connection and 
secondary service connection.  Specifically, he contends that 
a 1973 in-service injury to his right knee has resulted in 
its current condition and, in the alternative, that the right 
knee's current condition is a result of his service-connected 
left-knee disability.  The Board will first address 
preliminary issues and then render a decision on the claim.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the veteran with notice in a 
letter dated December 2003 in which the veteran was informed 
what was required to substantiate a claim for service 
connection.  Specifically, the veteran was informed that the 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.

In addition, the letter notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was not informed of how VA 
determined a disability rating and an effective date.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, the veteran was not prejudiced by the failure 
of the RO to provide notice regarding how VA determines a 
disability rating and an effective date because the veteran's 
claim for service connection was denied.  In other words, the 
veteran's claim did not reach the point where such notice 
would have any effect.  For those reasons, the Board finds 
that no prejudice can be shown.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, excerpts from his personnel file, 
and all pertinent VA medical records and all private medical 
records identified by the veteran are in the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  In this case, the veteran was provided 
an examination in April 2004 and May 2006 regarding his claim 
for entitlement to service connection for a right knee 
condition. 

The Board notes the veteran's representative has contended in 
the October 2008 formal brief that the May 2006 VA examiner 
was a Physician's Assistant and not a medical doctor.  The 
representative contends that the case should be remanded 
because the examiner was not an orthopedic specialist.  As is 
more thoroughly explained below, however, the Board finds 
that the examiner provided a rational basis for his medical 
opinion and conclusion.  Thus, the Board finds that remand 
for the purpose of an orthopedic specialist's examination is 
not warranted by the facts of record.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In his January 2006 VA Form 9 substantive appeal, 
the veteran elected in writing not to present evidence and 
testimony before a Veterans Law Judge.  The Board further 
observes that the veteran had initially requested a hearing 
before a local hearing officer at the RO.  However, in a note 
dated January 2006, the veteran withdrew the hearing request 
in lieu of a medical examination which was provided in May 
2006.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the veteran contends both that he is entitled 
to service connection under a theory of direct and secondary 
service connection.  The Board will address both theories, 
beginning with direct service connection.

Direct

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.  The Board will address each 
Hickson element in turn.

A review of the record in this case establishes that the 
veteran's right knee was diagnosed by a VA Physician's 
Assistant (PA) as "right total knee arthroplasty/revision."  
Thus, Hickson element (1) is met.

With regard to element (2), the record includes the veteran's 
service medical records (SMR) which show the veteran was 
injured when he crashed into a gate while riding a horse in 
November 1973.  The November 22, 1973, entry states that the 
injury resulted in "laceration right lower leg."  A 
November 22, 1973, x-ray report describes the condition of 
the left knee and right lower leg.  Neither the emergency 
room nor the x-ray report from November 22, 1973, states 
anything regarding the right knee.  A January 1974 entry 
states that the veteran's left knee was surgically repaired, 
however, there is nothing regarding the right knee.  
Similarly, each subsequent physical examination report in the 
veteran's SMR describes left knee pain, but there is nothing 
regarding the right knee.  Finally, an April 1979 orthopedic 
consult indicates left knee problems, but nothing regarding 
the veteran's right knee.  

The evidence of record which indicates an in-service injury 
to the knee are the statements of the veteran and an undated 
letter from the veteran's son, Dr. M.S., received by the RO 
in October 2004.  With regard to the veteran's statements, 
the Board notes there is nothing in the record indicating he 
has any medical training rendering him able to make a medical 
diagnosis of the condition he incurred at the time of the 
November 1973 accident.  However, the Board recognizes the 
veteran is competent to state what symptoms he recalled 
having at the time of the accident.  

It is the province of the Board to determine credibility of 
witnesses and evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board assesses the statements of lay witnesses by first 
determining whether the witness is competent to make the 
statement at issue.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience, and such evidence must be 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Court found in Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996), that credible 
testimony is that which is plausible or capable of being 
believed. Caluza citing Indiana Metal Prods. v. NLRB, 442 
F.2d 46, 52 (7th Cir. 1971) (citing Lester v. State, 370 
S.W.2d 405, 408 (1963)); see also Weliska's Case, 131 A. 860, 
862 (Me. 1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 
1953) ("A credible witness is one whose statements are within 
reason and believable . . . ."). 

The term "credibility" is generally used to refer to the 
assessment of oral testimony. See, e.g.,  Anderson v. 
Bessemer City, 470 U.S. 564, 575 (1985) ("only the trial 
judge can be aware of the variations in demeanor and tone of 
voice that bear so heavily on the listener's understanding of 
and belief in what is said"); NLRB v. Walton Manufacturing 
Co., 369 U.S. 404, 408 (1962) (trier of fact "sees the 
witnesses and hears them testify, while the [NLRB] and the 
reviewing court look only at cold records"); Jackson v. 
Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 1985) (trier 
of fact has opportunity to observe "demeanor" of witness in 
determining credibility).

In Caluza, the Court remarked that the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  The credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character. See State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written 
statements). 

Finally, a veteran's testimony may be affected by his being 
an interested party.  While VA cannot ignore a veteran's 
statements or testimony simply because he is an interested 
party, the Board may assess whether his personal interest 
affects his credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

Put succinctly, the Board must assess, in the context of the 
record as a whole, whether a witness' statement tends to 
produce a belief that the thing stated is true.  With this 
guidance, the Board will assess the credibility of the 
statements in the record. 

The veteran's statements are not congruent with the 
contemporaneous records found in the record.  Specifically, 
the veteran contends that he injured his right knee, yet 
there is no medical record indicating such was the case.  The 
Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In addition, the 
fact that there is no evidence of a right knee injury during 
service is evidence against the veteran's claim.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

Moreover, as noted above, the veteran's interest in receiving 
service connection benefits for his right knee can also be 
determined to be evidence of bias rendering the statements 
less credible.  See Cartright, supra.  

Based on the foregoing, the Board finds that the statements 
of the veteran concerning a right knee injury during service 
are not credible and are not supported by the evidence of 
record.

With regard to the veteran's son, Dr. M.S., the October 2004 
statement is both a medical opinion and a statement from a 
lay person.  That is, his memory of the event comes from the 
observations made by a seventeen year-old boy, and the 
assessment of the type of injury and any nexus between that 
injury and the current condition are made by a medical 
professional.  Dr. M.S. states that the "accident injured 
both of [the veteran's] knees . . . the impact was also into 
the right knee, contusing the joint and removing a 3 inch by 
1 inch piece of tissue below the right knee."  This 
statement simply is not supported by competent 
contemporaneous medical records in the veteran's VA claims 
folder.  As noted above, the injury to the right leg was to 
the "right calf," not the right knee, and there is no 
record of any specific injury to the veteran's right knee 
during service.  In addition, the Board observes that Dr. 
M.S. is the veteran's son.  It is well-established that 
family relations can be evidence of a bias to testify in 
favor of a particular view.  For those reasons, the Board 
finds that Dr. M.S.'s statements regarding the veteran's 
incurrence of a right knee injury during service are not 
credible.


In sum, after careful review of the entire record, the Board 
finds that Hickson element (2) is not satisfied and the claim 
fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the Board observes that the only 
medical opinion of record addressing the direct connection is 
that of Dr. M.S.  In the letter received October 2004, Dr. 
M.S. states that "[I]t is my professional opinion that [the 
veteran's] current disability is a direct and logical 
consequence of the injuries sustained while on active duty 3 
decades ago."  In making this opinion, Dr. M.S. described 
that the veteran's "recovery from the injury was never 
complete."  This is a vague statement because the previous 
paragraph had addressed separate injuries to the veteran's 
left knee and right knee; it is unclear which knee Dr. M.S. 
is addressing.  In the following paragraph, Dr. M.S. states 
that arthritis continued to progress in both knees, leading 
to pain and limited range of motion, and, ultimately, a 
complete knee replacement of the right knee.  The Board notes 
that according to medical records in evidence, the veteran's 
right knee replacement occurred in September 1999, about 20 
years after his discharge.  

The Board notes that there is nothing to indicate what Dr. 
M.S. reviewed regarding the veteran's knee injury or his 
current status.  In Bloom v. West, 12 Vet. App. 185, 187 
(1999), the Court directed the Board that the probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  In this case, as noted above, the 
clinical data does not support Dr. M.S.'s conclusion that the 
veteran injured his right knee during service.  In addition, 
the Court held in Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), that a medical opinion is "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis.  Here it appears that Dr. 
M.S.'s assessment and opinion are based on his personal 
knowledge of his father's condition rather than the evidence 
of record.

For the reasons stated above, the Board finds that Dr. M.S.'s 
opinion that there is a nexus between the undocumented right 
knee injury and the veteran's current reconstructed right 
knee is of little probative value.  The Board finds that the 
veteran's claim also fails for lack of evidence of Hickson 
element (3).

Additional matter

As is discussed below, the Board observes that the opinions 
of the two VA medical examiners address the issue of whether 
the veteran's right knee condition is related to his service-
connected left knee condition; that is, the issue of nexus in 
the secondary service connection claim.  Neither examiner 
addressed the issue of whether the veteran's right knee 
condition was directly related to an in-service injury.  The 
veteran has not been prejudiced by the lack of such an 
opinion because the Board has found no evidence of an in-
service injury to the veteran's right knee.

Secondary

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
As above, the Board will address each element in turn.

With regard to element (1), the evidence shows the veteran 
has a diagnosis of "right total knee 
arthroplasty/revision."  Thus, element (1) is satisfied.

With regard to element (2), the evidence shows the veteran is 
service-connected for a "medial meniscectomy, left knee, 
with prior multiple status post total knee replacements."  
Thus, element (2) is satisfied.

With regard to element (3), the record includes two opinions 
stating that the veteran's right knee condition is unrelated 
to his service-connected left knee disability.  The Board 
will examine each.

First, in an April 2004 examination, the examining physician 
was asked to provide an opinion whether the right knee 
condition was related to the left knee disability.  The 
examiner merely stated "I don't think they are related."

Second, a May 2006 examiner reviewed the veteran's VA claims 
folder, examined the veteran and stated that "[I]t is the 
medical opinion of the examiner that his [the veteran's] 
right knee disability is less likely as not secondary to his 
service-connected left knee total knee replacement."  The 
examiner based his opinion on the fact that the veteran's 
left-knee was service-connected in 1980, yet there was 
nothing documenting when the veteran first complained of 
right knee arthritis.  He also stated that there was no 
"chronic gait or stance changes" due to the left knee noted 
prior to March 1999.  The examiner stated that more likely 
etiologies of the veteran's osteoarthritis included age, 
chronic decondition, and chronic overweight condition.

There are no other medical opinions of record regarding a 
nexus between the veteran's service-connected left knee 
disability and his right knee condition.  Based on the nature 
of the complete examination performed by the May 2006 
examiner, the specific findings made and the examination of 
the veteran's VA claims file, the Board finds that the May 
2006 examination report is sufficient to render a fully 
informed decision.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Finally, the Board notes that the only other evidence of 
record linking the veteran's left knee disability with his 
right knee disorder are the statements of the veteran.  As 
above, there is nothing of record indicating he is competent 
to make such a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For those reasons, the Board finds that entitlement to 
service connection under a theory of secondary service 
connection is not warranted.


ORDER

Entitlement to service connection for a right knee condition 
is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


